                                            Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 1 of 15
 JS 44 (Rev 06/J 7)                                                                                CIVIL COVER SHEET
 The JS 44 cm! cover sheet and the mforrnat1on contamed herem neither replace nor supplement the filmg and service of pleadmgs or other papers as requITed by law, except as
 provided by local rules of court ThIS form, approved by the Jud1c1al Conference of the Umted States m September 1974, 1s reqmred for the use of the Clerk of Court for the
 purpose of 1mttatmg the cm) docket sheet (SEE INSTRUCTIONS ON NEXI PAGE Of THIS fOKM)
 I. (a) PLAINTIFFS                                                                                                                                DEFENDANTS
 Kariem Thompson                                                                                                                                Veterans Multi-Service Center, Inc.

       (b) County of Residence of First Listed Plamuff                !:hll<!-Q~lp_h1a                                                            County of Residence of Ftrst Listed Defendant                                 Philadelphi.a
                                             (EXCEPT IN US PLAINTIFF CASES)                                                                                                         (!NUS PLAINT1FFCASESONLY)
                                                                                                                                                  NOTE       IN LAND CONDEMNATION CASES. t:SE                                rm. LOCA TJON OF
                                                                                                                                                             THE TRACT OF LAND INVOL VE.D


   ( C) Attorneys (Firm Name. Address. and Telephone Number)                                                                                      Attorneys (lj Knawn)
 Michael Murphy, Esq., Murphy Law Group, LLC, Eight Penn Center,
 Suite 2000. 1628 John F. Kennedy Blvd., Philadelphia. PA 19103,
 267-273-1054

 II. BASIS OF JlJRISD°0                                          (Placean X"tnOneBoxOnlyJ                                      UL CITIZENSHIP OF PRLJ\ilCIPAL p ARTIES (Place an "X" in One Box/or Plaintiff
                                                                                                                                              (For Diversity Cases Only)                                                           and One Box for Defendant)
CJ I      t; S Government                           ~ 3        ederal Quesuon                                                                                              PTF         DEF                                                             PTF        DEF
              Plamuff                                            (US    Government Not a Party)                                       Cinzen of This State                 CJ I         CJ     1     Incorporated or Pnnc1pal Place                     n    4    CJ 4
                                                                                                                                                                                                       of Busmess In This State

 CJ 2 U S Government                                04        D1vers1ty                                                               Citizen of Another State             (1 2         n      2     Incorporated and Pnncipal Place                    CJ 5      n5
              Defendant                                          (Indicate Citizenship of Parlles m Item lll)                                                                                           of Busmess In Another State

                                                                                                                                      C1uzen or Subject of a               a    3       0      3     Foreign Nanon                                      n    6    (J6
                                                                                                                                        Forernn Countrv
 IV. NATURE OF SUIT mace an "X"' tn One Box On/                                                                                                                                          Chck here for Nature of Sutt Code Descn tmns
                                                                                                                                            FORFEI       E/PENALTY                           BANKRUl'TC                                   OTHERSTAT              ES
 CJ 110 Insurance                                      PERSONAL INJURY                          PERSONAL INJURY                       CJ 62 5 Drug Related Seirure              rJ 422 Appeal 28 CSC 158                          :J 375 False Clauns Act
 ::J   120 Manne                                  CJ   310 Airplane                         ::J 365 Personal hyury •                            of Property 21   use 881        (J 42.3 Withdrawal                                CJ 376 Qm Tam (31 USC
 CJ 130 Miller Act                                CJ   31 5 Airplane Product                        Product L1ab1hty                  CJ 690 Other                                      28 USC 157                                          3729(a))
 n  140 Negouable Instrument                                 Ltabthty                       CJ 367 Health Caret                                                                t-""""======,,,....--ICJ 400 State Reapporuonment
CJ 150 Recovery of Overpayment                    n    320 Assault. Libel &                         Phannaceuucal                                                              ....,._.P..,R...,......,R.._T._Y..._.,...,,._.,s_-tn 410 Anutrust
        & Enforcement of Judgment                            Slander                                Personal Injury                                                              n 820 Copynghts                                   CJ   4 30 Banks and Banlong
(J 151 Medicare Act                               CJ   3 30 Federal Employers'                      Product Ltabthty                                                             CJ 830 Patent                                     0    450 Commerce
CJ 152 Recovery of Defaulted                                 Liability                      CJ 368 Asbestos Personal                                                             :'.1 835 Patent· Abbreviated                      CJ   460 Deportauon
        Student Loans                             n    340 Manne                                     Injury Product                                                                                                               :J 4 70 Racketeer Influenced and
       (Excludes Veterans)                        CJ   34 5 Manne Product                           L1ab1l1ty                                                                                                                              Corrupt Orgamzauons
CJ 153 Recovery of Overpayment                               Liab1hty                          PERSONAL PROPER                       m....-+--"""""'ll"'O""R_ _ _ _+--_..,...,.,,........,""""""....,...__-fn 480 Consumer Credit
        ofVeteran·s Benefits                      CJ   350 Motor Vehicle                    CJ 370 Other Fraud                                                                                             CJ 490 C.able/Sat TV
:"J 160 Stockholders· Smts                        CJ   355 Motor Vehicle                    CJ 371 Truth m Lending                                                                                         CJ 850 Secun11es/Commodtues/
CJ 190 Other Contract                                       Product Ltabihty                CJ 380 Other Personal                             abor/Management                                                                               Exchange
CJ 195 Contract Product Liabihty                  CJ   360 Other Personal                           Property Damage                          Relauons                                                                             CJ 890 Other Statutory Acuons
CJ 196 Franchtse                                            Injury                          CJ 385 Property Damage                    CJ 740 Railway Labor Act                                                                    CJ 891 Agncultural Acts
                                                  CJ   362 Personal Injury ·                        Product Liability                 CJ 751 Family aod Medical                                                                   CJ 893 Envrronmental Matters
                                                            Medical Mal      ce
..__ _R=EA:.::=L""P"""'O""P""E"'R""T""Y'---+--=IV"'"°'IL=R::.lGBT=""·""""'--+-'P""Rl=SO""""NE=R:..:P:..:E:;:.T:..:ID:..;..:.O:.:;N=S-t n
                                                                                                                                             Leave Act
                                                                                                                                            790 Other Labor LtUgauon
                                                                                                                                                                               i------------18
                                                                                                                                                                                 FEDE
                                                                                                                                                                                               895 Freedom of lnformauon
                                                                                                                                                                                                   Act
 n  210 Land Condemnauon                    CJ 440 Other CIVIi Rights                     Habeas Corpus:                               CJ   791 Employee Renrement              CJ 870 Taxes (U S. Piamuff                        CJ 896 Arb1trauon
 r1 220 Foreclosure                         (J 441 Young                              CJ 46.3 Ahen Detamee                                      Income Secunty Act                     or Defendant)                              CJ 899 AdmrmstraUve Procedure
 CJ 230 Rent Lease & EjeCUilent             :J 442 Employment                         (J 510 Mouons to Vacate                                                                   CJ 871 IRS- · Thtrd Party                                  Act/Re~1ew or Appeal of
 rJ 240 Torts to Land                       CJ 443 Housmgl                                    Sentence                                                                                 26 i.:sc 7609                                     Agency Dec1S1on
 CJ 24 5 TOrt Product L1ab1hty                         Accommodauons                  CJ 530 General                                                                                                                              CJ 950 ConsUtuUonahty of
 '1 290 All Other Real Property             CJ 445 Amer w/D1sab1hUes · (J 535 Death Penalty                                                     IMMIGRATION                                                                              State Statutes
                                                       Employment                         Other:                                       CJ   462 Naturahzauon Apphcatton
                                            CJ 446 Arner w/D1sabthues · n 540 Mandamus & Other                                         CJ   465 Other lmmtgrallon
                                                       Other                          CJ 550 C'lVll Rights                                      Acllons
                                            :J 448 Educauon                           CJ 555 Pnson Condtuon
                                                                                      CJ 560 Civil Detamee ·
                                                                                              Condtuons of
                                                                                              Confinement

       . ORIGIN (P/acean                  X" tnOneBoxOnly)
       I Ongmal                    :::J 2 Removed from                                    Remanded from                      ::J 4 Remstated or            0 5 Transferred from                     0 6 Mult1d1stnct                          ::J 8 Multid1stnct
         Proceedmg                          State Court                                   Appellate Court                          Reopened                    Another D1stnct                          L1t1gat1on .                                L1ttgatton -
                                                                                                                                                                   (specify)                            Transfer                                   DITect Ftle
                                                        Cite the U S C1v1l Statute under whtch you are filmg (Do not cite j11risdicdontd stlfllltes 1utless diversity)
VL CAUSE OF ACTION                                       29 USC 201 et se . 43 P.S. 333100 et se
                                                        Bnef descnpt1on of cause
                                                         Un aid overtime com nsation/mlsclassification
VII. REQUESTED IN                                       rJ CHECK IF nrrs IS A CLASS ACTION                  DEMAND $                                                                                                                             mcomplamt
     COMPLAINT:                                              UNDb'R RULb 23, F R Cv P                                                                                                                                                               ::JNo
VIII. RELATED CASE(S)
                                                             (See   mstrucnons)
      IF A..'lY                                                                                                                                                                     CXX::KET NCMBER

DA<EWJ!t?
FORO~EONLY
       RECEIPT#                             AMOUNT                                                    APPL YING IFP                                              JUDGE                                         MAG JUDGE

                                                                                                           JUL 11                    2019
                            Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 2 of 15
                                                            CNITED STATES DISTRICT COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVA."'IIA

                                                                          DESIGNATION FOR.1\1                                18                Q (\ 0
                     (to be used by counsel or pro se plaznttff to indicate the category of the case for the purpose of asstgnment to the appropnJIciJ/luJJf;
                                                                                                                                                                8
AddressofPlaintiff:                1319 Weaver Street, Philadelphia, PA 19150
                  ---W·- ----- -- -- - - -- - -- - -- -- - - - -- ----· - ---
Address of Defendant:_ _ _ _ _   _21_3_-2_1 ! -~· 4_th ?_tree!, P_h_ilad_e_lph~,_P~_191 ~_? __________

                        .
Place of Accident Incident or Transaction:
                                                        ----           ---
                                                                             213-217
                                                                              --- --N.- 4th Street,--Philadelphia,
                                                                                         ------                    PA 19106
                                                                                                       ---- - ------      - ---

RELATED CASE, IF ANY:

Case Number:                                                    Judge·_                                                    Date Terminated:

Civil cases are deemed related when Yes 1s answered to any of the following questions·

       ls this case related to property included in an earlier numbered smt pendmg or wtthin one year
       previously terminated action in this court?
                                                                                                                              YesD
2      Does this case mvolve the same issue offact or grow out of the same transaction as a prior suit
       pending or within one year previously terminated action in this court?
                                                                                                                              YesO
3.     Does this case involve the validity or mfringement of a patent already m suit or any earlier
       numbered case pending or wtthin one year previously terminated action of this court?
                                                                                                                              YesO
4      ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights
       case filed by the same individual?
                                                                                                                              YesO
I certify that, to my knowledge, the withm case
this court except as noted above.

DATE       '1~ I.a
          -~--- -~--------
                                                                                                                                               91262
                                                                                                                                         Attorney ID # (if applicable)


CIVIL: (Place a -.j in one category only)

A.            Federal Question Cases:                                                      B.   Diversity J11risdiction Cases:

D             Indemmty Contract, Marme Contract, and All Other Contracts                  D      t.   Insurance Contract and Other Contracts
D             FELA                                                                        D     2.    Airplane Personal Injury
D             Jones Act-Personal Injury                                                   D     3.    Assault, Defamation
              Antitrust                                                                   D 4.        Marine Personal Injury
              Patent                                                                      D s.        Motor Vehicle Personal Injury
              Labor-Management Relations                                                  D 6.        Other Personal Injury (Please specify)
              Civil Rights                                                                D 7.        Products Liability
              Habeas Corpus                                                               D s         Products L1ab1lity - Asbestos
              Securities Act(s) Cases                                                     D     9.    All other Diversity Cases
                                                                                                      (Please specify)   ___________ .                    _ _ _ _ _ __
              Social Security Review Cases
D             All other Federal Question Cases
              (Please specify) __ _ _     _____



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certtficatton 1s to remove the case from ellgib1llty for arbttratwn)

I,®                ~_!_~hael ~~rph_[ . __                _,counsel of record or prose plamtiff, do hereby certify

     ./        ursuant to Local CiVil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief: the damages recoverable in tlus civil action case
               xceed the sum of $150,000.00 exclusive of mterest and costs:

     D       Relief other than monetary damages 1s sought.



DATE         ¥id_ __                                                                                                                           91262
                                                                                                                                        Attorney ID # (if applicable)

NOTE A tnal de novo will be a tnal by JU!Y only tfthere has been comphance with F RC P 38

Civ 609 (512018)
                                                 UL 11 2019
           Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 3 of 15

                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                       CASE MANAGEMENT TRACK DESIGNATION FORM

                                                                            CIVIL ACTION
    Kariem Thompson
                       v.                                           19            80~8
    Veterans Multi-Service Center, Inc.
                                                                            NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                 ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.     ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                          ( )
                   ;



(e) Special Management -- Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                             ( )

(f) Standard Management - Cases that do not fall into any on                                       (x)


                                                                     Kariem Thompson
                                   Attorney-at-law                      Attorney for
  (267) 273-1054                 (215) 525-0210                      murphy@phillyemploymentlawyer.com

Telephone                          FAX Number                           E-Mail Address


(Civ. 660) 10/02




JUL 11 8
                               Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 4 of 15



I                            DEDICATED TO PROTECTING EMPLOYEE RIGHTS




ATTORNEYS

MICHAEL MURPHY**
                                    July 11, 2019
MICHAEL C GROH***
BENJAMIN SALVINA **                 Via Hand-Delivery
PREEYA BANSAL*"
EDMC'ND C CELIESIUS*                Clerk of Court
RACHEL R STEVENS**                  United States District Court
                                    Eastern District of Pennsylvania
*(Admitted m PA)                    U.S. Courthouse
**(Admitted m PA &     NJ)          601 Market Street, Room 2609
**"'(Admitted m PA,   NJ, & Nr;
                                    Philadelphia, PA 19106-1 797

                                    Re:    Kariem Thompson v. Veterans Multi-Service Center, Inc.

                                    Dear Sir/Madam:

                                            Enclosed, for filing with respect to the above-referenced matter, please find
                                    an original and two copies of the Plaintiff's Civil Action Complaint, a Civil Cover
                                    Sheet, and a check made payable to Clerk, United States District Court, in the
                                    amount of $400.00. Please time stamp the extra copy of the Complaint and return to
                                    me in the self-addressed envelope I have enclosed. A PDF copy of the Complaint
                                    has been saved on the enclosed disc.

                                           If you have any questions, please do not hesitate to contact me. Thank you
                                    for your assistance.

                                                                                        Very truly yours,


                                                                                        Isl Michael Murphy, Esq.
                                                                                        Michael Murphy, Esq.

                                    MM/cl
                                    Enclosures
                                    cc:    Kariem Thompson (via electronic mail)




Eight Penn Ctr, Ste 2000
1628 John F Kennedy Blvd
Philadelphia, PA 19103
T 267 273.1054 U1552S 0210
murphy@phlllyemploymentliwyer.com
www.phlllyemploymentlawyer.com
Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 5 of 15
Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 6 of 15
Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 7 of 15
Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 8 of 15
Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 9 of 15
Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 10 of 15
Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 11 of 15
Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 12 of 15
Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 13 of 15
Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 14 of 15
Case 2:19-cv-03028-JMY Document 1 Filed 07/11/19 Page 15 of 15
